UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (5.6%) B/E Aerospace, Inc. (NON) 1,500 $110,730 European Aeronautic Defence and Space Co. (France) 2,490 158,644 Honeywell International, Inc. 6,504 540,092 Precision Castparts Corp. 637 144,752 United Technologies Corp. 5,270 568,211 Airlines (0.5%) Delta Air Lines, Inc. (S) 5,730 135,171 Auto components (1.9%) Johnson Controls, Inc. 8,020 332,830 TRW Automotive Holdings Corp. (NON) 2,690 191,824 Beverages (2.6%) Beam, Inc. 2,730 176,495 Brown-Forman Corp. Class B 1,960 133,535 Coca-Cola Enterprises, Inc. 5,570 223,970 PepsiCo, Inc. 2,370 188,415 Biotechnology (5.0%) Celgene Corp. (NON) 3,170 487,958 Cubist Pharmaceuticals, Inc. (NON) 1,830 116,297 Gilead Sciences, Inc. (NON) 8,670 544,823 Grifols SA ADR (Spain) 3,530 106,888 Vertex Pharmaceuticals, Inc. (NON) 1,350 102,357 Building products (0.9%) Fortune Brands Home & Security, Inc. 5,710 237,707 Capital markets (1.8%) Charles Schwab Corp. (The) 14,700 310,758 Greenhill & Co., Inc. 2,210 110,235 Morgan Stanley 2,850 76,808 Chemicals (3.5%) Albemarle Corp. 1,770 111,404 Celanese Corp. Ser. A 2,409 127,171 Ecolab, Inc. 1,160 114,562 LyondellBasell Industries NV Class A 2,460 180,146 Monsanto Co. 4,049 422,594 Commercial services and supplies (1.3%) KAR Auction Services, Inc. 5,160 145,564 Tyco International, Ltd. 5,996 209,740 Communications equipment (3.2%) Alcatel-Lucent ADR (France) (NON) (S) 16,630 58,704 Cisco Systems, Inc. 9,280 217,338 Oplink Communications, Inc. (NON) 5,640 106,145 Polycom, Inc. (NON) 5,092 55,605 Qualcomm, Inc. 6,350 427,736 Computers and peripherals (6.3%) Apple, Inc. 2,324 1,107,967 EMC Corp. 15,636 399,656 NetApp, Inc. (S) 2,200 93,764 SanDisk Corp. (S) 2,241 133,362 Construction materials (0.3%) Eagle Materials, Inc. 1,130 81,982 Containers and packaging (0.2%) Sealed Air Corp. 2,416 65,691 Diversified financial services (1.7%) Citigroup, Inc. 4,190 203,257 CME Group, Inc. 3,460 255,625 Electrical equipment (1.0%) Eaton Corp PLC 1,415 97,409 Schneider Electric SA (France) 2,120 179,281 Energy equipment and services (2.8%) Halliburton Co. 3,930 189,230 Key Energy Services, Inc. (NON) (S) 8,120 59,195 McDermott International, Inc. (NON) 9,150 67,985 Oil States International, Inc. (NON) 1,120 115,875 Schlumberger, Ltd. 3,875 342,395 Food and staples retail (2.1%) Costco Wholesale Corp. 2,410 277,439 CVS Caremark Corp. 3,390 192,383 Whole Foods Market, Inc. (S) 1,834 107,289 Food products (0.9%) Mead Johnson Nutrition Co. 2,590 192,333 S&W Seed Co. (NON) (S) 8,070 67,546 Health-care equipment and supplies (2.9%) Baxter International, Inc. 3,520 231,229 Covidien PLC 4,390 267,527 GenMark Diagnostics, Inc. (NON) (S) 9,520 115,668 Zimmer Holdings, Inc. 2,040 167,566 Health-care providers and services (1.8%) Aetna, Inc. 1,442 92,317 Catamaran Corp. (NON) 2,840 130,498 Express Scripts Holding Co. (NON) 2,920 180,398 Premier, Inc. Class A (NON) 146 4,628 UnitedHealth Group, Inc. 1,270 90,945 Hotels, restaurants, and leisure (3.7%) Bloomin' Brands, Inc. (NON) 7,083 167,230 Marriott International, Inc. Class A 4,750 199,785 Starbucks Corp. 5,462 420,410 Wyndham Worldwide Corp. 3,810 232,296 Household durables (0.4%) Whirlpool Corp. 790 115,688 Independent power producers and energy traders (0.3%) Calpine Corp. (NON) 4,660 90,544 Industrial conglomerates (0.6%) Siemens AG (Germany) 1,470 177,113 Insurance (1.4%) American International Group, Inc. 1,990 96,774 Aon PLC 440 32,754 Hartford Financial Services Group, Inc. (The) (S) 4,850 150,932 Prudential PLC (United Kingdom) 5,144 95,851 Internet and catalog retail (4.3%) Amazon.com, Inc. (NON) 1,379 431,131 Bigfoot GmbH (acquired 8/2/13, cost $21,981) (Private) (Brazil) (F) (RES) (NON) 1 16,789 Ctrip.com International, Ltd. ADR (China) (NON) 1,670 97,578 Priceline.com, Inc. (NON) 585 591,406 Zalando GmbH (acquired 9/30/13, cost $44,839) (Private) (Germany) (F) (RES) (NON) 1 38,114 Internet software and services (8.4%) eBay, Inc. (NON) 8,490 473,657 Facebook, Inc. Class A (NON) 7,240 363,738 Google, Inc. Class A (NON) 1,347 1,179,838 Yahoo!, Inc. (NON) 5,110 169,448 Yandex NV Class A (Russia) (NON) 2,690 97,970 IT Services (4.1%) Cognizant Technology Solutions Corp. (NON) 2,470 202,836 Computer Sciences Corp. 2,820 145,907 FleetCor Technologies, Inc. (NON) 1,030 113,465 Visa, Inc. Class A 3,450 659,295 Life sciences tools and services (1.4%) PerkinElmer, Inc. 2,180 82,295 Thermo Fisher Scientific, Inc. 3,150 290,273 Machinery (1.1%) Joy Global, Inc. (S) 1,610 82,174 TriMas Corp. (NON) 3,500 130,550 Wabtec Corp. 1,380 86,761 Marine (0.4%) Kirby Corp. (NON) 1,130 97,802 Media (3.0%) CBS Corp. Class B 5,070 279,661 DISH Network Corp. Class A 1,820 81,918 Liberty Global PLC Ser. C (United Kingdom) (NON) 3,480 262,496 Viacom, Inc. Class B 2,280 190,562 Metals and mining (0.1%) Glencore Xstrata PLC (United Kingdom) 6,970 37,992 Multiline retail (0.8%) Dollar General Corp. (NON) 3,686 208,112 Oil, gas, and consumable fuels (3.1%) Anadarko Petroleum Corp. 1,810 168,312 Energy Transfer Equity L.P. 1,990 130,902 EOG Resources, Inc. 780 132,038 Gulfport Energy Corp. (NON) 2,250 144,765 Kodiak Oil & Gas Corp. (NON) 17,200 207,432 QEP Resources, Inc. 2,470 68,394 Paper and forest products (0.6%) International Paper Co. 3,450 154,560 Personal products (0.5%) Coty, Inc. Class A (NON) 7,822 126,795 Pharmaceuticals (4.4%) AbbVie, Inc. 2,380 106,457 Actavis PLC (NON) 2,430 349,920 Allergan, Inc. 2,630 237,884 AstraZeneca PLC ADR (United Kingdom) (S) 2,390 124,113 Eli Lilly & Co. 4,730 238,061 Sanofi ADR (France) (S) 3,110 157,459 Real estate investment trusts (REITs) (1.0%) American Tower Corp. Class A (R) 3,792 281,101 Road and rail (0.7%) Union Pacific Corp. 1,240 192,622 Semiconductors and semiconductor equipment (3.4%) Fairchild Semiconductor International, Inc. (NON) 5,530 76,812 Himax Technologies, Inc. ADR (Taiwan) (S) 5,457 54,570 Lam Research Corp. (NON) 6,610 338,366 Magnachip Semiconductor Corp. (South Korea) (NON) 4,504 96,971 Micron Technology, Inc. (NON) 13,690 239,164 Ultratech, Inc. (NON) (S) 412 12,484 Xilinx, Inc. (S) 2,377 111,386 Software (2.8%) Electronic Arts, Inc. (NON) 6,170 157,644 Oracle Corp. 5,996 198,887 QLIK Technologies, Inc. (NON) 1,970 67,453 Red Hat, Inc. (NON) 3,680 169,795 SS&C Technologies Holdings, Inc. (NON) 4,227 161,049 Specialty retail (2.3%) Bed Bath & Beyond, Inc. (NON) 1,132 87,572 Foot Locker, Inc. 2,470 83,832 Lowe's Cos., Inc. 4,460 212,341 TJX Cos., Inc. (The) 4,540 256,011 Textiles, apparel, and luxury goods (1.5%) Michael Kors Holdings, Ltd. (Hong Kong) (NON) 2,300 171,396 NIKE, Inc. Class B 2,110 153,270 Tumi Holdings, Inc. (NON) 4,020 81,003 Tobacco (2.1%) Japan Tobacco, Inc. (Japan) 4,700 168,788 Philip Morris International, Inc. 4,640 401,778 Wireless telecommunication services (0.1%) RingCentral, Inc. Class A (NON) 1,145 20,633 Total common stocks (cost $19,348,333) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 12,850 $9,612 Total warrants (cost $12,979) SHORT-TERM INVESTMENTS (6.9%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 $6,000 $6,000 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 3,000 3,000 Putnam Short Term Investment Fund 0.06% (AFF) 579,775 579,775 Putnam Cash Collateral Pool, LLC 0.13% (d) 1,288,037 1,288,037 Total short-term investments (cost $1,876,809) TOTAL INVESTMENTS Total investments (cost $21,238,121) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 1,869 $— 9/15/14 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTPU2P) of common stocks $(7,169) baskets 1,550 — 7/1/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (DBPTCABL) of common stocks 381 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $27,344,835. (b) The aggregate identified cost on a tax basis is $21,351,285, resulting in gross unrealized appreciation and depreciation of $7,798,137 and $244,184, respectively, or net unrealized appreciation of $7,553,953. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $61,628, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $306,431 $279,890 $586,321 $44 $— Putnam Short Term Investment Fund * — 3,606,417 3,026,642 90 579,775 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,261,232. The fund received cash collateral of $1,288,037, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $6,770 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,788 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $4,848,352 $— $54,903 Consumer staples 2,256,766 — — Energy 1,626,523 — — Financials 1,614,095 — — Health care 4,225,561 — — Industrials 3,294,323 — — Information technology 7,691,012 — — Materials 1,296,102 — — Telecommunication services 20,633 — — Utilities 90,544 — — Total common stocks — Warrants 9,612 — — Short-term investments 579,775 1,297,037 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(6,788) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $9,993 $7,169 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) $100,000 Warrants (number of warrants) 13,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Deutsche Bank AG Goldman Sachs Bank USA Total Assets: OTC Total return swap contracts*# $— $381 Securities on loan — 1,261,232 Total Assets $1,261,613 Liabilities: OTC Total return swap contracts*# — 7,169 Total Liabilities $— $7,169 Total Financial and Derivative Net Assets ) $1,254,444 Total collateral received (pledged)##† $— $1,261,232 Net amount ) $— $(6,788) * Excludes premiums. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
